DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 12/30/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Skaff and Jahanian.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular, claims 18-20 are interpreted as invoking 35 U.S.C. 112(f) for reciting “step for” language along with a corresponding function performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al. (US 2012/0075329 A1) in view of Jahanian (Ali Jahanian et al., “Autonomous color theme extraction from images using saliency”, Proceedings of SPIE Medical Imaging 1997, vol. 9408, March 6, 2015, see applicant’s IDS filed 1/28/2021) and in further view of Damez et al. (US 2013/0187940 A1).
Regarding claim 1, Skaff discloses:
A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: (Abstract of Skaff: A system and method for color transfer are provided; Par. 44: The method illustrated in FIG. 4 may be implemented in a computer program product that may be executed on a computer; Also Par. 55)



identify an ordered list of texture color parameters from texture color parameters corresponding to a target procedural texture, wherein the ordered list of texture color parameters is based on color representativeness of texture color parameters within the target procedural texture; (Par. 32 of Skaff: At run time, a user selects an input image 26, and an image palette extractor 30 extracts an image palette 32 from the selected image 26 – see Fig. 1; Paras. 84-90: image palette extraction based on image pixels, including clustering image pixel colors, and using weighted values corresponding to values of pixel colors from the image)
apply the colors from the color palette to the target  (Par. 34 of Skaff: the method takes as input an image 26 and a target concept 16 and modifies the image pixels based on colors of a corresponding concept palette 22; Par. 39 At S110, an image palette 32 is extracted from the input image 26, where the image palette may learned solely from the image pixels (S110A) or by adapting the retrieved concept palette 22 (S110B); Par. 40: At S112, the image palette is mapped to the concept palette to generate a mapped concept palette 36; Par. 97: the mapping results in every image palette color being matched to a corresponding concept palette color, where dominant, highly weighted colors may be mapped; Par. 101: After the input image palette 32 is created at S110A, each swatch of the image palette 32 is associated with a respective single swatch in the concept palette, where the dominant (most highly weighted) swatches in the image palette may receive priority in the mapping); and
display the target  (Fig. 3 and Par. 42 of Skaff: At S116, the modified image is output, e.g., visualized on a screen (FIG. 3).)
Skaff does not explicitly disclose receive an input image, extract colors from the input image to generate a color palette, and order the colors from the color palette into an ordered list of colors based on color representativeness of colors within the input image;
Jahanian discloses:
receiving an input image (Jahanian: Page 2 of Introduction, first full Par.: take image as input)
extract colors from the input image to generate a color palette (Jahanian: Page 2 of Introduction, first full Par.: extract color swatches from given image, capturing dominant background color, color of important feature and well-spaced distribution of colors between these limit points), 
order the colors from the color palette into an ordered list of colors based on color representativeness of colors within the input image (Jahanian: Page 3, 3rd Par.: extract K swatches using saliency weight; Page 4, Results section, Par. 1: advantage of using saliency weights for color palette extraction is ability to depict the priorities of color swatches in color palette according to their corresponding saliency weights;  Fig. 3 on Page 6 shows extracted color palette matching the given image, from left to right based on visual saliency).
	Both Skaff and Jahanian are directed to image processing to manipulate colors of images using a palette of colors.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for obtaining a palette of colors for augmenting a target image, with another technique for obtaining a palette of colors, yielding predictable results of utilizing the technique of deriving a color palette from an input image as provided by Jahanian as the retrieved color palette for application to a target image as in Skaff.  Moreover, the modification results in an improved palette mapping system by allowing 
	Skaff modified by Jahanian does not explicitly disclose use of procedural texture.
Damez discloses: 
	apply the colors from the color palette to the target procedural texture (Par. 84 of Damez: parameters for each block are available for editing, and values of the parameters P1, P2 and P4 have been set to their final values (a color, a floating number and an integer); Par. 85: A texture editing mode: in this mode, the editing tool makes it possible to create the final textures (result images), using blocks prepared in the technical edit mode, and combines these by means of filters; Par. 86: setting and backup mode allows high-level parameters to be manipulated in order to apply the textures to the surroundings, by changing parameters to produce variation that suits the user, including colorimetric settings)
display the target procedural texture (Par. 14 of Damez: editing and generating for displaying procedural textures)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, with the use of a procedural texture as a target image provided by Damez, using known electronic interfacing and programming techniques.  The modification merely substitutes one known target image data for transferring input image color for another to obtain predictable results of assigning input 
Regarding claim 6, Skaff modified by Jahanian and Damez further discloses: 
Wherein the texture color parameter comprise colorimetric parameters of the target procedural texture (Abstract and Par. 10 of Damez: editing procedural textures in a procedural format; Par. 48: each node in graph applies to operation or filter to one or more input images to produce output images, where each node has parameters that can be manipulated by the user, including color; Par. 84: parameters for editing, including color, where parameters for each block are available for editing, and values of the parameters P1, P2 and P4 have been set to their final values (a color, a floating number and an integer); Par. 85: A texture editing mode: in this mode, the editing tool makes it possible to create the final textures (result images), using blocks prepared in the technical edit mode, and combines these by means of filters; Also Par. 86: setting and backup mode allows high-level parameters to be manipulated in order to apply the textures to the surroundings, by changing parameters to produce variation that suits the user, including colorimetric settings)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, with the use of Damez, using known electronic interfacing and programming techniques.  The modification merely substitutes one known target image data for transferring input image color for another to obtain predictable results of assigning input color parameters to an output image texture. Moreover, the modification provides an improved system for outputting color theming by allowing for more intricate image patterns using color data for procedural textures, for a more pleasing visual display result.

Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al. (US 2012/0075329 A1) in view of Jahanian (Ali Jahanian et al., “Autonomous color theme extraction from images using saliency”, Proceedings of SPIE Medical Imaging 1997, vol. 9408, March 6, 2015, see applicant’s IDS filed 1/28/2021) and Damez et al. (US 2013/0187940 A1) and in further view of Wilensky (US 8,041,111 B1).
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 2, Skaff further discloses:
Further comprising instructions, that when executed by the at least one processor, cause the computing device to: operate (Abstract of Skaff: A system and method for color transfer are provided; Par. 44: The method illustrated in FIG. 4 may be implemented in a computer program product that may be executed on a computer; Also Par. 55)
Skaff modified by Jahanian further discloses: 
Quantify pixels of the input image into color compartments; (Jahanian: Page 2, last paragraph continuing to Page 3: saliency map showing level of conspicuity of pixels in an image, where each color is represented with a cube, and the size of each cube is computed based on its corresponding saliency weight in the saliency map)
Assign weights to the color compartments (Jahanian: Page 2, last paragraph continuing to Page 3: saliency map showing level of conspicuity of pixels in an image, where each color is represented with a cube, and the size of each cube is computed based on its corresponding saliency weight in the saliency map);

Extract the colors from the input image to generate the color palette by selecting the colors based on the weights corresponding to the color compartments (Jahanian: Page 3, 2nd full paragraph: “As the 3D scatter plot illustrates, the larger cubes are more representative of the conspicuous colors in the image, and thus good candidates to be included in the color palette of this image”; Page 3, 3rd full paragraph: extract K=3 color swatches from image, where first choice is color with highest saliency weight, and second choice with least saliency weight)
Both Skaff and Jahanian are directed to image processing to manipulate colors of images using a palette of colors.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for obtaining a palette of colors for augmenting a target image, with another technique for obtaining a palette of colors, Jahanian as the retrieved color palette for application to a target image as in Skaff.  Moreover, the modification results in an improved palette mapping system by allowing a user more flexibility for obtaining color palettes for transferring to an image by automatically extracting the data from a desired color scheme image.  
Although Skaff modified by Jahanian discusses the need for including color property preference (see Page 7, 2nd full paragraph of Jahanian, discussing color preference as another parameter to be taken into consideration), Skaff modified by Jahanian does not explicitly teach alter weights to the color compartments based on a color property preference.  
Wilensky discloses: 
Alter the weights of the color compartments based on a color property preference (Col. 3, lines 51-67 of Wilensky: a weighted color density logarithmic function employed with weighting factors that incorporate the subjective aspects of the extraction; Col. 4, line 37 to Col. 5, line 27: “In order to accommodate a user’s subjective preferences the pixel counts are weighted with a weighting function: nW(c)” and “values can be under user control as a means of offering a choice different qualitative methods for extracting the color themes”, where “The weight function accommodates the user preferences for colorfulness and brightness and at the same time reduces the importance of unsaturated and dark colors”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, and using a Damez, with the technique of allowing user modification of color selection as provided by Wilensky, using known electronic interfacing and programming techniques.  The modification allows the user greater preference control over the selected colors to better meet the requirements of the user.
Regarding claim 3, Skaff further discloses:
Further comprising instructions, that when executed by the at least one processor, cause the computing device to: operate (Abstract of Skaff: A system and method for color transfer are provided; Par. 44: The method illustrated in FIG. 4 may be implemented in a computer program product that may be executed on a computer; Also Par. 55)
Skaff modified by Jahanian further discloses:
Identify a first color compartment corresponding to a max weight from the weights; and wherein selecting the colors comprises selecting a first color based on the first color compartment (Jahanian: Page 3, 2nd full paragraph: “As the 3D scatter plot illustrates, the larger cubes are more representative of the conspicuous colors in the image, and thus good candidates to be included in the color palette of this image”; Page 3, 3rd full paragraph: extract K=3 color swatches from image, where first choice is color with highest saliency weight)
Both Skaff and Jahanian are directed to image processing to manipulate colors of images using a palette of colors.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input Jahanian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for obtaining a palette of colors for augmenting a target image, with another technique for obtaining a palette of colors, yielding predictable results of utilizing the technique of deriving a color palette from an input image as provided by Jahanian as the retrieved color palette for application to a target image as in Skaff.  Moreover, the modification results in an improved palette mapping system by allowing a user more flexibility for obtaining color palettes for transferring to an image by automatically extracting the data from a desired color scheme image.  
Regarding claim 5, Skaff modified by Jahanian, Damez and Wilensky further discloses:
Wherein the color property preference comprises a selection of a color palette type, the color palette type comprising a representative color palette, a pure color palette, a bright color palette, a pastel color palette, a deep color palette, or a dark color palette (Fig. 4 and Col. 7, line 61 to Col. 8, line 22 of Wilensky: GUI for controlling subjective aspects of color theme extraction, including user choosing a current color theme, by selecting predefined parameter settings accessed through a pull-down menu 404, such as “Bright” – i.e. “bright color palette”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, and using a procedural texture as a target image provided by Damez, with the technique of allowing user modification of color selection as provided by Wilensky, using known electronic interfacing and .

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al. (US 2012/0075329 A1) in view of Jahanian (Ali Jahanian et al., “Autonomous color theme extraction from images using saliency”, Proceedings of SPIE Medical Imaging 1997, vol. 9408, March 6, 2015, see applicant’s IDS filed 1/28/2021) and Damez et al. (US 2013/0187940 A1) and Wilensky (US 8,041,111 B1) and in further view of Phillips et al. (US 2014/0037200 A1).
Regarding claim 4, the limitations included from claim 3 are rejected based on the same rationale as claim 3 set forth above and incorporated herein.  Further regarding claim 4, Skaff further discloses: 
Further comprising instructions that, when executed by the at least one processor, cause the computing device to: (Abstract of Skaff: A system and method for color transfer are provided; Par. 44: The method illustrated in FIG. 4 may be implemented in a computer program product that may be executed on a computer; Also Par. 55)
Skaff modified by Jahanian further discloses: 
Determine distances between the first color from the first color compartment and the color compartments, wherein the distances comprise a measure of color similarities between the first color compartment and the color compartments; (Jahanian: Page 3, 1st full paragraph to 3rd paragraph: ΔE denotes distance between two colors, where choice of third color is based on distance in CIElab space)
Wherein selecting the one or more colors further comprises selecting a second color based on the second color compartment (Jahanian: Page 3, 1st full paragraph to 3rd paragraph: ΔE denotes distance between two colors, where choice of third color is based on distance in CIElab space)
Both Skaff and Jahanian are directed to image processing to manipulate colors of images using a palette of colors.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for obtaining a palette of colors for augmenting a target image, with another technique for obtaining a palette of colors, yielding predictable results of utilizing the technique of deriving a color palette from an input image as provided by Jahanian as the retrieved color palette for application to a target image as in Skaff.  Moreover, the modification results in an improved palette mapping system by allowing a user more flexibility for obtaining color palettes for transferring to an image by automatically extracting the data from a desired color scheme image.  
Phillips discloses: 
Determine distances between the first color from the first color compartment and the color compartments, wherein the distances comprise a measure of color similarities between the first color compartment and the color compartments; (Par. 27 of Phillips: a pixel can vote for the color-range bin that its color lies within as well as some neighboring or nearby color-range bins (e.g., neighboring color-range bins within a small distance))
Alter the weights of the color compartments based on the distances to generate additional weights (Par. 38 of Phillips: after color-range bin 420 is determined to be a dominant color-range bin, another dominant color-range bin 470 is determined at least by eliminating the pixel-weight totals of the identified dominant color-range bin 420 some of its neighboring color-range bins from consideration or comparison in determining a highest pixel-weight total of the next set of pixel-weight totals compared);
Identify a second color compartment corresponding to a max weight from the additional weights (Par. 38 of Phillips: The second dominant color-range bin 470 for photograph 405 is determined at least by comparing respective pixel-weight totals to other pixel-weight totals from a set of pixel-weight totals for respective color-range bins that are not dominant color-range bins such as color-range bin 420 or the selected neighboring color-range bins of a dominant color-range bin); and
Wherein selecting the one or more colors further comprises selecting a second color based on the second color compartment (Par. 38 of Phillips: after color-range bin 420 is determined to be a dominant color-range bin, another dominant color-range bin 470 is determined at least by eliminating the pixel-weight totals of the identified dominant color-range bin 420 some of its neighboring color-range bins from consideration or comparison in determining a highest pixel-weight total of the next set of pixel-weight totals compared)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, and using a procedural texture as a target image provided by Damez, and allowing user modification of color selection as provided by Wilensky, with the additional color selection technique provided by Phillips, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for selecting colors based on weighting of values for another, yielding predictable results of determining colors for a palette based on dominance of colors in an image, which also yields an improved color selection by better accounting for the more prominent colors which meet a user’s preference.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al. (US 2012/0075329 A1) in view of Jahanian (Ali Jahanian et al., “Autonomous color theme extraction from images using saliency”, Proceedings of SPIE Medical Imaging 1997, vol. 9408, March 6, 2015, see applicant’s IDS filed 1/28/2021) and Damez et al. (US 2013/0187940 A1) and in further view of Lee et al. (US 2017/0228895 A1). 
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 7, Skaff discloses:
Further comprising instructions that, when executed by the at least one processor, cause the computing device to (Abstract of Skaff: A system and method for color transfer are provided; Par. 44: The method illustrated in FIG. 4 may be implemented in a computer program product that may be executed on a computer; Also Par. 55)
Skaff modified by Jahanian further discloses: 
order the colors from the color palette into the ordered list of colors by ordering the colors based on a prominence of pixels, from within the input image, associated with each color (Jahanian: Page 3, 1st full paragraph to 3rd paragraph: larger cubes are more representative of the conspicuous colors in the image and good candidates to be included in the color palette of the image, where first choice of color is one with highest saliency weight, and second chosen with least saliency weight; Also last paragraph on page 3 to Page 4 discusses selecting color swatches in kth order based on saliency weight wpk)
Both Skaff and Jahanian are directed to image processing to manipulate colors of images using a palette of colors.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for obtaining a palette of colors for augmenting a target image, with another technique for obtaining a palette of colors, yielding predictable results of utilizing the technique of deriving a color palette from an input image as provided by Jahanian as the retrieved color palette for application to a target image as in Skaff.  Moreover, the modification results in an improved palette mapping system by allowing a user more flexibility for obtaining color palettes for transferring to an image by automatically extracting the data from a desired color scheme image.
Lee discloses:
colors based on a number of pixels (Par. 30 of Lee: color palette determination divides image into color space and number of pixels in each partition is then counted, and the dominant color 416 is chosen from some number of the partitions with the most pixels.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, and using a procedural texture as a target image provided by Damez, with the technique of selecting dominant colors for a palette as provided by Lee, using known electronic interfacing and programing techniques.  The modification merely substitutes one technique for selecting a dominant color for another, yielding predictable results of utilizing a number of pixels for determining the colors for a palette from an input image.  Moreover, the technique provides a simple method of selecting colors which may be appropriate for an image based on user preference.  
Regarding claim 8, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 8, Skaff further discloses: 
further comprising instructions that, when executed by the at least one processor, cause the computing device to (Abstract of Skaff: A system and method for color transfer are provided; Par. 44: The method illustrated in FIG. 4 may be implemented in a computer program product that may be executed on a computer; Also Par. 55) order the texture color parameters corresponding to the target parameters (Par. 32 of Skaff: At run time, a user selects an input image 26, and an image palette extractor 30 extracts an image palette 32 from the selected image 26 – see Fig. 1; Paras. 84-90: image palette extraction based on image pixels, including clustering image pixel colors, and using weighted values corresponding to values of pixel colors from the image)
Skaff modified by Jahanian and Damez further discloses: 
	a target procedural texture (Par. 84 of Damez: parameters for each block are available for editing, and values of the parameters P1, P2 and P4 have been set to their final values (a color, a floating number and an integer); Par. 85: A texture editing mode: in this mode, the editing tool makes it possible to create the final textures (result images), using blocks prepared in the technical edit mode, and combines these by means of filters; Par. 86: setting and backup mode allows high-level parameters to be manipulated in order to apply the textures to the surroundings, by changing parameters to produce variation that suits the user, including colorimetric settings)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, with the use of a procedural texture as a target image provided by Damez, using known electronic interfacing and programming techniques.  The modification merely substitutes one known target image data for transferring input image color for another to obtain predictable results of assigning input 
Lee discloses:
colors based on a number of pixels (Par. 30 of Lee: color palette determination divides image into color space and number of pixels in each partition is then counted, and the dominant color 416 is chosen from some number of the partitions with the most pixels.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, and using a procedural texture as a target image provided by Damez, with the technique of selecting dominant colors for a palette as provided by Lee, using known electronic interfacing and programing techniques.  The modification merely substitutes one technique for selecting a dominant color for another, yielding predictable results of utilizing a number of pixels for determining the colors for a palette from an input image.  Moreover, the technique provides a simple method of selecting colors which may be appropriate for an image based on user preference.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al. (US 2012/0075329 A1) in view of Jahanian (Ali Jahanian et al., “Autonomous color theme extraction from images using saliency”, Proceedings of SPIE Medical Imaging 1997, vol. 9408, March 6, 2015, see applicant’s IDS filed 1/28/2021) and Damez et al. (US 2013/0187940 A1) and in further view of Clarkson (US 2015/0366293 A1).
Regarding claim 9, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 9, Clarkson discloses:
Further comprising instructions that, when executed by the at least one processor, cause the computing device (Par 47 of Clarkson: software generating user interface residing on computer readable media) to:
Display a colorized visual representation of the color palette in the graphical user interface for modifying textures (Fig. 2A and Par. 56 of Clarkson: user interface including displaying a texture image based on the one or more color values selected for material and a color palette portion 210 for selecting colors for various materials; Par. 57: color palette 210 to identify colors for knit materials; Par. 58: “For example, to change color of the knit structure, first the user may move the pointer over the depiction of the desired part in the display portion (e.g., drop-down listing 211) and "click" a mouse button (or other input device) to "select" that part. This selection action may cause the interface to display a listing of available color options (e.g., color values) that may be applied to a knit structure.”)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered Jahanian, and using a procedural texture as a target image provided by Damez, with the technique for providing a displayed color palette in a user interface as provided by Clarkson, using known electronic interfacing and programming techniques.  The modification provides an improved system for outputting color theming based on user preferences by providing a user selectable interface having easily identified color options allowing for easier usability in a more intuitive interface display.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2014/0037200 A1) in view of Wilensky (US 8,041,111 B1), Skaff et al. (US 2012/0075329 A1), Jahanian (Ali Jahanian et al., “Autonomous color theme extraction from images using saliency”, Proceedings of SPIE Medical Imaging 1997, vol. 9408, March 6, 2015, see applicant’s IDS filed 1/28/2021) and Damez et al. (US 2013/0187940 A1).
Regarding claim 10, Phillips discloses: 
A system (Fig. 15 and Par. 76 of Phillips: computing environment 1500) comprising:
One or more memory devices comprising an input image and a target (Par. 24 of Phillips: photograph received by OS; Par. 28 of Phillips: setting color of elements on displayable user interface; Par. 67: memory 1320 used to store data and code for running the OS systems and applications, where data can include web pages, images and other data sets to be sent to or received from one or more network servers; Fig. 15 and Paras. 77-79: memory included in computing system for storing information for processing)
One or more server devices configured to cause the system to: (Fig. 14 and Par. 72 of Phillips: distributed computing devices for performing tasks; Fig. 15 and Paras. 76-79: computing environment can be any variety of computing devices including server computer, including processing units and memory, executing computer-executable instructions to perform process; Note Par. 52 provides photograph received by OS, which can be received from storage from a local application or the internet)
Extract colors from an input image to generate a color palette (Par. 41 of Phillips: each pixel of photograph evaluated for color-range bins) by:
Quantifying pixels of the input image into color compartments (Par. 27 of Phillips: color space divided into color-range bins, and pixels of photograph associated with color-range bins based on colors of the pixels);
Assigning weights to the color compartments (Par. 27 of Phillips: weights of pixels with colors within a respective color-range bin added or summed to determine a pixel-weight total for the respective color-range bin);
Altering the (Par. 49 of Phillips: user interface used to select a particular location of a photograph , used to determine the one or more pixel weights to assign to one or more pixels of the photograph; Par. 55: user can brighten or darken the dominant color, or otherwise customize the dominant color); and
Selecting the one or more colors based on the weights corresponding to the color compartments and color similarities between the color compartments (Par. 27 of Phillips: by adding weights of pixels within color-range bins, the pixels of photograph vote for a color-range bin to determine a dominant color-range bin, where a dominant color is determined; Par. 42: after one or more dominant color-range bins are selected, the one or more dominant color-range bins and/or selected neighboring color-range bins and their respective pixel-weight totals can be excluded from a comparison of the remaining (e.g., not excluded) pixel-weight totals in determining a highest value pixel-weight total among the group of compared pixel-weight totals – i.e. accounting for neighboring color-range bins is accounting for “color similarities”); and
order the colors (Fig. 3 and Par. 29 of Phillips: color-space is divided into a plurality of color-range bins to represent a set of colors, where color ranges include a number of consecutive color values along the dimensions range;  Fig. 4 and Par. 38: neighboring color-range bins can be selected or predetermined such that they are within one or more levels of neighboring color-range bins away from the dominant color-range bin, using a distance measure between color range bins)

Apply the colors from the color palette to the target (Par. 28 of Phillips: setting color of elements on displayable user interface; Par. 61: display visual elements of a mobile device OS set to be displayed using a dominant or refined dominant color determined from a photograph)
Phillips does not explicitly disclose altering the weights of the color compartments as claimed.  
Wilensky discloses: 
Altering the weights of the color compartments based on a color property preference (Col. 3, lines 51-67 of Wilensky: a weighted color density logarithmic function employed with weighting factors that incorporate the subjective aspects of the extraction; Col. 4, line 37 to Col. 5, line 27: “In order to accommodate a user’s subjective preferences the pixel counts are weighted with a weighting function: nW(c)” and “values can be under user control as a means of offering a choice different qualitative methods for exctracting the color themes”, where “The weight function accommodates the user preferences for colorfulness and brightness and at the same time reduces the importance of unsaturated and dark colors”)
Both Phillips and Wilensky are directed to extracting colors from an image to determine an output of color characteristics of a displayed image.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system and method of extracting colors from an input image to determine a color scheme for rendering an output image as provided by Phillips, using the weighing technique for incorporating user preferences in color selection as provided by Wilensky, using known electronic interfacing and programming techniques.  The modification results in an improved color transfer for displaying an image to a user by incorporating user preferences to provide more desired visual effects tailored to a specific user by weighing values for extracting colors.  Moreover, the modification merely substitutes one known technique for incorporating user preferences for output image display of colors for another, yielding predictable results of utilizing the known technique for weighing color values based on user preferences for displaying colors of an image.    
Skaff discloses: 
identify an ordered list of texture color parameters from texture color parameters corresponding to a target  (Par. 32 of Skaff: At run time, a user selects an input image 26, and an image palette extractor 30 extracts an image palette 32 from the selected image 26 – see Fig. 1; Paras. 84-90: image palette extraction based on image pixels, including clustering image pixel colors, and using weighted values corresponding to values of pixel colors from the image)
apply the colors from the color palette to the target  (Par. 34 of Skaff: the method takes as input an image 26 and a target concept 16 and modifies the image pixels based on colors of a corresponding concept palette 22; Par. 39 At S110, an image palette 32 is extracted from the input image 26, where the image palette may learned solely from the image pixels (S110A) or by adapting the retrieved concept palette 22 (S110B); Par. 40: At S112, the image palette is mapped to the concept palette to generate a mapped concept palette 36; Par. 97: the mapping results in every image palette color being matched to a corresponding concept palette color, where dominant, highly weighted colors may be mapped; Par. 101: After the input image palette 32 is created at S110A, each swatch of the image palette 32 is associated with a respective single swatch in the concept palette, where the dominant (most highly weighted) swatches in the image palette may receive priority in the mapping)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system and method of extracting colors from an input image to determine a color scheme for rendering an output image Phillips, using the weighing technique for incorporating user preferences in color selection as provided by Wilensky, with the technique for using color space characteristics of separate color palettes for modifying a texture as provided by Skaff, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for mapping a selection of colors from a palette to a target image for another known technique, yielding predictable results of utilizing the known mapping between color palettes for automatically changing colors to an image.  Moreover, the mapping of palettes allows for easier usability as the mapping provides a more intuitive user control over the preferred colors of an image (see e.g. par. 8 of Skaff disclosing the much simpler technique for mapping colors for non-skilled users). 
Jahanian discloses:
extract colors from the input image to generate a color palette (Jahanian: Page 2 of Introduction, first full Par.: extract color swatches from given image, capturing dominant background color, color of important feature and well-spaced distribution of colors between these limit points), 
order the colors from the color palette into an ordered list of colors by utilizing a color space characteristic (Jahanian: Page 3, 3rd Par.: extract K swatches using saliency weight, utilizing distance within color space for determining color choice; Page 4, Results section, Par. 1: advantage of using saliency weights for color palette extraction is ability to depict the priorities of color swatches in color palette according to their corresponding saliency weights;  Fig. 3 on Page 6 shows extracted color palette matching the given image, from left to right based on visual saliency).
Phillips, using the weighing technique for incorporating user preferences in color selection as provided by Wilensky, and using color space characteristics of separate color palettes for modifying a texture as provided by Skaff, with he technique for obtaining an ordered color palette from an input image as provided by Jahanian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for obtaining a palette of colors for augmenting a target image, with another technique for obtaining a palette of colors, yielding predictable results of utilizing the technique of deriving a color palette from an input image as provided by Jahanian as the retrieved color palette for application to a target image.  Moreover, the modification results in an improved palette mapping system by allowing a user more flexibility for obtaining color palettes for transferring to an image by automatically extracting the data from a desired color scheme image.  
Damez discloses: 
	apply the colors from the color palette to the target procedural texture (Par. 84 of Damez: parameters for each block are available for editing, and values of the parameters P1, P2 and P4 have been set to their final values (a color, a floating number and an integer); Par. 85: A texture editing mode: in this mode, the editing tool makes it possible to create the final textures (result images), using blocks prepared in the technical edit mode, and combines these by means of filters; Par. 86: setting and backup mode allows high-level parameters to be manipulated in order to apply the textures to the surroundings, by changing parameters to produce variation that suits the user, including colorimetric settings; also note Par. 14 of Damez: editing and generating for displaying procedural textures)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system and method of extracting colors from an input image to determine a color scheme for rendering an output image as provided by Phillips, using the weighing technique for incorporating user preferences in color selection as provided by Wilensky, and using color space characteristics of separate color palettes for modifying a texture as provided by Skaff, with he technique for obtaining an ordered color palette from an input image as provided by Jahanian, with the use of a procedural texture as a target image provided by Damez, using known electronic interfacing and programming techniques.  The modification merely substitutes one known target image data for transferring input image color for another to obtain predictable results of assigning input color parameters to an output image texture. Moreover, the modification provides an improved system for outputting color theming by allowing for more intricate image patterns using procedural textures, rather than merely utilizing simple color data, for a more pleasing visual display result.
Regarding claim 11, Phillips further discloses: 
Wherein the one or more server devices are configured to cause the system to (Fig. 14 and Par. 72 of Phillips: distributed computing devices for performing tasks; Fig. 15 and Paras. 76-79: computing environment can be any variety of computing devices including server computer, including processing units and memory, executing computer-executable instructions to perform process; Fig. 15 and Par. 77: tangible memory storing software executable by the processing units to perform operations) identify a first color compartment corresponding to a max weight from the weights; and (Par. 41 of Phillips: determine which pixel-weight total has a highest value of the compared pixel-weight totals)
Wherein selecting the one or more colors comprises selecting a first color based on the first color compartment (Par. 41 of Phillips: color-range bin that has the pixel-weight total determined to be the highest value pixel-weight total can be selected and/or set as the dominant color-range bin)
Regarding claim 12, Phillips further discloses: 
Wherein the one or more server devices are configured to cause the system to: (Fig. 14 and Par. 72 of Phillips: distributed computing devices for performing tasks; Fig. 15 and Paras. 76-79: computing environment can be any variety of computing devices including server computer, including processing units and memory, executing computer-executable instructions to perform process;)
Determine distances between the first color from the first color compartment and the color compartments, wherein the distances comprise a measure of color similarities between the first color compartment and the color compartments (Par. 27 of Phillips: a pixel can vote for the color-range bin that its color lies within as well as some neighboring or nearby color-range bins (e.g., neighboring color-range bins within a small distance);
Alter the weights of the color compartments based on the distances to generate additional weights (Par. 38 of Phillips: after color-range bin 420 is determined to be a dominant color-range bin, another dominant color-range bin 470 is determined at least by eliminating the pixel-weight totals of the identified dominant color-range bin 420 some of its neighboring color-range bins from consideration or comparison in determining a highest pixel-weight total of the next set of pixel-weight totals compared);
Identify a second color compartment corresponding to a max weight from the additional weights (Par. 38 of Phillips: The second dominant color-range bin 470 for photograph 405 is determined at least by comparing respective pixel-weight totals to other pixel-weight totals from a set of pixel-weight totals for respective color-range bins that are not dominant color-range bins such as color-range bin 420 or the selected neighboring color-range bins of a dominant color-range bin.); and
Wherein selecting the one or more colors further comprises selecting a second color based on the second color compartment (Par. 38 of Phillips: after color-range bin 420 is determined to be a dominant color-range bin, another dominant color-range bin 470 is determined at least by eliminating the pixel-weight totals of the identified dominant color-range bin 420 some of its neighboring color-range bins from consideration or comparison in determining a highest pixel-weight total of the next set of pixel-weight totals compared)
Regarding claim 13, Phillips modified by Wilensky further discloses: 
Wherein the color property preference comprises a selection of a color palette type, the color palette type comprising a representative color palette, a pure color palette, a bright color palette, a pastel color palette, a deep color palette, or a dark color palette (Fig. 4 and Col. 7, line 61 to Col. 8, line 22 of Wilensky: GUI for controlling subjective aspects of color theme extraction, including user choosing a current color theme, by selecting predefined parameter settings accessed through a pull-down menu 404, such as “Bright” – i.e. “bright color palette”)
Both Phillips and Wilensky are directed to extracting colors from an image to determine an output of color characteristics of a displayed image.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable Phillips, using the weighing technique for incorporating user preferences in color selection as provided by Wilensky, using known electronic interfacing and programming techniques.  The modification results in an improved color transfer for displaying an image to a user by incorporating user preferences to provide more desired visual effects tailored to a specific user by weighing values for extracting colors, and utilizing an easier to user menu for selecting color theming.  Moreover, the modification merely substitutes one known technique for incorporating user preferences for output image display of colors for another, yielding predictable results of utilizing the known technique for weighing color values based on user preferences for displaying colors of an image.        
Regarding claim 14, Phillips modified by Wilensky, Skaff, Jahanian, and Damez further discloses: 
Wherein the texture color parameters comprise colorimetric parameters of the target procedural texture (Abstract and Par. 10 of Damez: editing procedural textures in a procedural format; Par. 48: each node in graph applies to operation or filter to one or more input images to produce output images, where each node has parameters that can be manipulated by the user, including color; Par. 84: parameters for editing, including color, where parameters for each block are available for editing, and values of the parameters P1, P2 and P4 have been set to their final values (a color, a floating number and an integer); Par. 85: A texture editing mode: in this mode, the editing tool makes it possible to create the final textures (result images), using blocks prepared in the technical edit mode, and combines these by means of filters; Also Par. 86: setting and backup mode allows high-level parameters to be manipulated in order to apply the textures to the surroundings, by changing parameters to produce variation that suits the user, including colorimetric settings)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system and method of extracting colors from an input image to determine a color scheme for rendering an output image as provided by Phillips, using the weighing technique for incorporating user preferences in color selection as provided by Wilensky, and using color space characteristics of separate color palettes for modifying a texture as provided by Skaff, with he technique for obtaining an ordered color palette from an input image as provided by Jahanian, with the use of a procedural texture as a target image provided by Damez, using known electronic interfacing and programming techniques.  The modification merely substitutes one known target image data for transferring input image color for another to obtain predictable results of assigning input color parameters to an output image texture. Moreover, the modification provides an improved system for outputting color theming by allowing for more intricate image patterns using procedural textures, rather than merely utilizing simple color data, for a more pleasing visual display result.
Regarding claim 15, Phillip further discloses: 
Wherein the one or more server devices are configured to cause the system to perform (Fig. 14 and Par. 72 of Phillips: distributed computing devices for performing tasks; Fig. 15 and Paras. 76-79: computing environment can be any variety of computing devices including server computer, including processing units and memory, executing computer-executable instructions to perform process; Note Par. 52 provides photograph received by OS, which can be received from storage from a local application or the internet)
Phillips modified by Wilensky, Skaff and Jahanian further discloses: 
order the colors from the color palette into the ordered list of colors by ordering color space characteristic values corresponding to each color from the colors (Jahanian: Page 3, 3rd Par.: extract K swatches using saliency weight, utilizing distance within color space for determining color choice; Page 4, Results section, Par. 1: advantage of using saliency weights for color palette extraction is ability to depict the priorities of color swatches in color palette according to their corresponding saliency weights;  Fig. 3 on Page 6 shows extracted color palette matching the given image, from left to right based on visual saliency).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system and method of extracting colors from an input image to determine a color scheme for rendering an output image as provided by Phillips, using the weighing technique for incorporating user preferences in color selection as provided by Wilensky, and using color space characteristics of separate color palettes for modifying a texture as provided by Skaff, with he technique for obtaining an ordered color palette from an input image as provided by Jahanian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for obtaining a palette of colors for augmenting a target image, with another technique for obtaining a palette of colors, yielding predictable results of utilizing the technique of deriving a color palette from an input image as provided by Jahanian as the retrieved color palette for application to a target image.  Moreover, the modification results in an improved palette mapping system by allowing a user more flexibility for obtaining color palettes for transferring to an image by automatically extracting the data from a desired color scheme image.  
Regarding claim 16, Phillips further discloses:
Wherein the color space characteristic comprises a hue characteristic or brightness characteristic (Par. 29 of Phillips: hue dimension of color space; Note Par. 28 discusses use of luminance value or brightening and darkening dominant color)
Also Phillips modified by Wilensky further discloses: 
Wherein the color space characteristic comprises a hue characteristic or brightness characteristic (Col. 3, lines 51-67 of Wilensky: a weighted color density logarithmic function employed with weighting factors that incorporate the subjective aspects of the extraction; Col. 4, line 37 to Col. 5, line 27: “In order to accommodate a user’s subjective preferences the pixel counts are weighted with a weighting function: nW(c)” and “values can be under user control as a means of offering a choice different qualitative methods for extracting the color themes”, where “The weight function accommodates the user preferences for colorfulness and brightness and at the same time reduces the importance of unsaturated and dark colors”)
Both Phillips and Wilensky are directed to extracting colors from an image to determine an output of color characteristics of a displayed image.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the system and method of extracting colors from an input image to determine a color scheme for rendering an output image as provided by Phillips, using the weighing technique for incorporating user preferences in color selection as provided by Wilensky, using known electronic interfacing and programming techniques.  The modification results in an improved color transfer for displaying an image to a user by incorporating user preferences to provide more desired visual effects tailored to a specific user by weighing values for extracting colors, and utilizing an easier to user menu for selecting color theming.  Moreover, 
Regarding claim 17, Phillips further discloses: 
Wherein the one or more server devices are configured to cause the system to (Fig. 14 and Par. 72 of Phillips: distributed computing devices for performing tasks; Fig. 15 and Paras. 76-79: computing environment can be any variety of computing devices including server computer, including processing units and memory, executing computer-executable instructions to perform process) to:
Display the target image or the target procedural texture with the applied at least one color from the color palette in a graphical user interface (Par. 23 of Phillips: theme settings of an operating system can determine a theme which maintains a look and feel for various displayed screens and/or images of the OS, and a color of the theme can be set (e.g., via a color setting) to the determined dominant color in order to set a part of the look and feel of the OS; Par. 28: a color setting of an element of displayable user interface set to the at least one dominant color, so that the element of the OS when displayed is displayed as colored, at least in part, using the dominant color)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al. (US 2012/0075329 A1) in view of Jahanian (Ali Jahanian et al., “Autonomous color theme extraction from images using saliency”, Proceedings of SPIE Medical Imaging 1997, vol. 9408, March 6, 2015, see applicant’s IDS filed 1/28/2021) and in further view of Damez et al. (US 2013/0187940 A1).
Regarding claim 18, Skaff discloses:
A computer-implemented method comprising: (Abstract of Skaff: A system and method for color transfer are provided; Par. 44: The method illustrated in FIG. 4 may be implemented in a computer program product that may be executed on a computer; Also Par. 55)


Performing a step for applying the colors from the ordered color palette to a target  (Par. 32 of Skaff: At run time, a user selects an input image 26, and an image palette extractor 30 extracts an image palette 32 from the selected image 26 – see Fig. 1; Paras. 84-90: image palette extraction based on image pixels, including clustering image pixel colors, and using weighted values corresponding to values of pixel colors from the image; Par. 34 of Skaff: the method takes as input an image 26 and a target concept 16 and modifies the image pixels based on colors of a corresponding concept palette 22; Par. 39 At S110, an image palette 32 is extracted from the input image 26, where the image palette may learned solely from the image pixels (S110A) or by adapting the retrieved concept palette 22 (S110B); Par. 40: At S112, the image palette is mapped to the concept palette to generate a mapped concept palette 36; Par. 97: the mapping results in every image palette color being matched to a corresponding concept palette color, where dominant, highly weighted colors may be mapped; Par. 101: After the input image palette 32 is created at S110A, each swatch of the image palette 32 is associated with a respective single swatch in the concept palette, where the dominant (most highly weighted) swatches in the image palette may receive priority in the mapping); and
display the target  (Fig. 3 and Par. 42 of Skaff: At S116, the modified image is output, e.g., visualized on a screen (FIG. 3).)
Skaff does not explicitly disclose receiving an input image, performing a step for generating an ordered color palette from colors of the input image and a color property preference selection.
Jahanian discloses:
receiving an input image (Jahanian: Page 2 of Introduction, first full Par.: take image as input)
performing a step for generating an ordered color palette from colors of the input image and a color property preference selection (Jahanian: Page 2 of Introduction, first full Par.: extract color swatches from given image, capturing dominant background color, color of important feature and well-spaced distribution of colors between these limit points; Jahanian: Page 3, 3rd Par.: extract K swatches using saliency weight; Page 4, Results section, Par. 1: advantage of using saliency weights for color palette extraction is ability to depict the priorities of color swatches in color palette according to their corresponding saliency weights;  Fig. 3 on Page 6 shows extracted color palette matching the given image, from left to right based on visual saliency – i.e. selection based on saliency).
	Both Skaff and Jahanian are directed to image processing to manipulate colors of images using a palette of colors.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for obtaining a palette of colors for augmenting a target image, with another technique for obtaining a palette of colors, yielding predictable results of utilizing the technique of deriving a color palette from an input image as provided by Jahanian as the retrieved color palette for application to a target image as in Skaff.  Moreover, the modification results in an improved palette mapping system by allowing a user more flexibility for obtaining color palettes for transferring to an image by automatically extracting the data from a desired color scheme image.  
	Skaff modified by Jahanian does not explicitly disclose use of procedural texture.
Damez discloses: 
	apply the colors from the color palette to the target procedural texture (Par. 84 of Damez: parameters for each block are available for editing, and values of the parameters P1, P2 and P4 have been set to their final values (a color, a floating number and an integer); Par. 85: A texture editing mode: in this mode, the editing tool makes it possible to create the final textures (result images), using blocks prepared in the technical edit mode, and combines these by means of filters; Par. 86: setting and backup mode allows high-level parameters to be manipulated in order to apply the textures to the surroundings, by changing parameters to produce variation that suits the user, including colorimetric settings)
display the target procedural texture (Par. 14 of Damez: editing and generating for displaying procedural textures)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, with the use of a procedural texture as a target image provided by Damez, using known electronic interfacing and programming techniques.  The modification merely substitutes one known target image data for transferring input image color for another to obtain predictable results of assigning input color parameters to an output image texture. Moreover, the modification provides an improved system for outputting color theming by allowing for more intricate image patterns using procedural textures, rather than merely utilizing simple color data, for a more pleasing visual display result.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al. (US 2012/0075329 A1) in view of Jahanian (Ali Jahanian et al., “Autonomous color theme extraction from images using saliency”, Proceedings of SPIE Medical Imaging 1997, vol. 9408, March 6, 2015, see applicant’s IDS filed 1/28/2021) and Damez et al. (US 2013/0187940 A1) and in further view of Wilensky (US 8,041,111 B1).
Regarding claim 19, the limitations included from claim 18 are rejected based on the same rationale as claim 18 set forth above and incorporated herein.  Further regarding claim 19, Wilensky discloses:
Wherein the color property preference comprises a selection of a color palette type, the color palette type comprising a representative color palette, a pure color palette, a bright color palette, a pastel color palette, a deep color palette, or a dark color palette (Fig. 4 and Col. 7, line 61 to Col. 8, line 22 of Wilensky: GUI for controlling subjective aspects of color theme extraction, including user choosing a current color theme, by selecting predefined parameter settings accessed through a pull-down menu 404, such as “Bright” – i.e. “bright color palette”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, and using a procedural texture as a target image provided by Damez, with the technique of allowing user modification of color selection as provided by Wilensky, using known electronic interfacing and programming techniques.  The modification allows the user greater preference control over the selected colors to better meet the requirements of the user.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al. (US 2012/0075329 A1) in view of Jahanian (Ali Jahanian et al., “Autonomous color theme extraction from images using saliency”, Proceedings of SPIE Medical Imaging 1997, vol. 9408, March 6, 2015, see applicant’s IDS filed 1/28/2021) and Damez et al. (US 2013/0187940 A1) and in further view of Rutten (Rutten, Aaron, “How to Extract a Color Palette from a Photo”, published at https://www.youtube.com/watch?v=eE5jntHD638 on YouTube as of Aug. 30, 2013, total time 2:19).
Regarding claim 20, the limitations included from claim 18 are rejected based on the same rationale as claim 18 set forth above and incorporated herein.  Further regarding claim 20, Skaff further discloses:
Displaying the (Figs. 2 and 3 and Par. 59 of Skaff: user interface including selected image for modification); and
Displaying a colorized visual representation of the ordered color palette in the graphical user interface for modifying textures (Figs. 2 and 3 and Par. 32 of Skaff: modified image palette 44 displayed together with modified image)
Skaff does not explicitly disclose the input image as associated with the display.  
Jahinian, however, discloses an association of the input image with a color plot as shown in Fig. 1 on page 3 of Jahinian.  Both Skaff and Jahanian are directed to image processing to manipulate colors of images using a palette of colors.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for obtaining a palette of colors for augmenting a target image, with another technique for obtaining a palette of colors, yielding predictable results of utilizing the technique of deriving a color palette from an input image as provided by Jahanian as the retrieved color palette for Skaff.  Moreover, the modification results in an improved palette mapping system by allowing a user more flexibility for obtaining color palettes for transferring to an image by automatically extracting the data from a desired color scheme image.  
Rutten, however, discloses: 
Displaying the input image in the graphical user interface for modifying textures (Rutten, Video Time 0:20-1:01 discloses user obtaining a color set from image, where the image of the lake/forest is displayed on the graphical user interface when the colors are obtained, and audio stating “If I wanted to extract the colors from this image, and put them in to a palette here, I can do that quite easily”, and user going to “New Color Set from Image” and scrolling down shows the new color set:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the image processing for mapping an image palette to a second image palette extracted from a target image for modifying the colors of the target image as provided by Skaff, using the technique for obtaining an ordered color palette from an input image as provided by Jahanian, and using a procedural texture as a target image provided by Damez, with the technique for providing the input image on a graphical user interface from which colors are obtained for editing images as provided by Rutten, using known electronic interfacing and programming techniques.  The modification provides an improved user interface by allowing a more intuitive connection between the image and the obtained colors for the user to more easily understand the processing and provide better user controls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        
J